        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 1 of 8



 1   Hugo Torbet
     Attorney at Law, SBN 147650
 2   3223 Webster St.
     San Francisco, CA 94123
 3   Telephone: (415) 986-9400
 4   Attorney for Plaintiff
     Joseph Padgett
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9               NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
10
11   JOSEPH PADGETT,                              )       No.
                                                  )
12                  Plaintiff,                    )
                                                  )       COMPLAINT ON DOMESTIC MONEY
13          v.                                    )       JUDGMENT
                                                  )
14   ANDREW CURTIS WRIGHT, a/k/a                  )
     A. CURTIS WRIGHT, CITY OF                    )       JURY TRIAL DEMANDED
15   MONTE SERENO, BUSTAMANTE &                   )
     GAGLIASSO A PROFESSIONAL                     )
16   CORPORATION, and DOES 1                      )
     through 25, inclusive,                       )
17                                                )
18          Plaintiff Joseph Padgett avers as follows:
19          1.    Jurisdiction.             This is an action to renew the judgment
20   in Action No. 04-03946, Padgett v. City of Monte Sereno, et al.,
21   under California Code of Civil Procedure § 683.050.                   This court
22   has jurisdiction of that case by 42 U.S.C. § 1983 and 28 U.S.C. §
23   1331, inter alia, and its continuing jurisdiction of that case
24   gives it jurisdiction of this case.
25          2.    Venue.      The underlying action arose in this judicial
26   district.       (28 U.S.C. § 1391(b)(2); see also, 28 U.S.C. §
27   1391(b)(1) [one or more defendants resides within this judicial
28   district].)

     Complaint on Domestic Money Judgment             1
        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 2 of 8



 1          3.    Intradistrict Assignment.        The underlying case arose in
 2   Santa Clara County.            (Civil L.R. 3-2(e).)
 3          4.    Defendant Andrew Curtis Wright, a/k/a A. Curtis Wright
 4   is an individual.
 5          5.    Defendant City of Monte Sereno is a public entity duly
 6   organized and existing under the laws of the State of California.
 7          6.    Defendant Bustamante & Gagliasso A Professional
 8   Corporation is an active California corporation in good standing.
 9          7.    The true names and capacities of those defendants sued
10   herein by the fictitious designation of Does 1 through 25,
11   inclusive are unknown to Mr. Padgett.            Mr. Padgett is informed
12   and believes, and thereon alleges, that each is liable to him
13   under the facts plead herein.            Mr. Padgett will amend this
14   complaint to include their true names and capacities as soon as
15   they are learned.
16          8.    Judgment was entered Action No. 04-03946, on February 4,
17   2010, in favor of Mr. Padgett and against defendant Andrew Curtis
18   Wright.      (Docket No. 934; see also, Fed. R. Civ. P. 58(a).)         Mr.
19   Padgett was awarded monetary damages of $10,001.00, which
20   consisted of an award of compensatory damages of $1.00, and an
21   award of punitive damages of $10,000.00.              This judgment earns,
22   and continues to earn, interest pursuant to, and calculated
23   under, 28 U.S.C. § 1961.
24          9.    The judgment entered in Action No. 04-03926 is final, in
25   that the Ninth Circuit filed its decision on its review thereof
26   on February 11, 2013, (Padgett v. Loventhal, et al., United
27   States Court of Appeals for the Ninth Circuit Action No. 10-
28   16533,) and no further review was sought.             Moreover, the judgment

     Complaint on Domestic Money Judgment      2
        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 3 of 8



 1   has not been vacated, modified, or set aside in the intervening
 2   years.
 3          10.     The judgment was stayed by operation of law starting on
 4   approximately April 10, 2014, when Mr. Wright filed for relief
 5   under the bankruptcy laws by initiating the case of In re:
 6   Wright, United States Bankruptcy Court for the Northern District
 7   of California Action No. 14-51560.          The stay of the judgment
 8   ended on approximately August 6, 2015, when the United States
 9   Bankruptcy Court entered judgment in favor of Mr. Padgett and
10   against Mr. Wright on Mr. Padgett's adversarial complaint to
11   determine the dischargeability of Mr. Wright's debt under the
12   judgment.       The adversarial proceeding was Padgett v. Wright,
13   United States Bankruptcy Court for the Northern District of
14   California Action No. 14-5073.         In the time since that stay
15   ended, the judgment has not been otherwise stayed.
16          11.     On June 9, 2010, this court entered a post-judgment
17   order awarding attorney fees and costs to Mr. Padgett.           That
18   order was entered on the Docket as Item No. 995.
19          12.     On review of the post-judgment order awarding attorney
20   fees and costs to Mr. Padgett, the Ninth Circuit ruled that this
21   court must explain how it used the lodestar method to reduce Mr.
22   Padgett's attorney fees and how it calculated Mr. Padgett's
23   reduced costs.          (Padgett v. Loventhal, 706 F.3d 1205, 1209 (9th
24   Cir. 2013).)
25          13.     Upon the process ordered by the Ninth Circuit, this
26   court entered two separate attorney fees orders.
27                  a.    On March 31, 2015, this court entered an order
28          awarding attorney fees and costs to Mr. Padgett for the

     Complaint on Domestic Money Judgment    3
        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 4 of 8



 1          legal services which were provided to him by the joint
 2          venture of the Law Firm Kallis & Associates and defendant
 3          Bustamante & Gagliasso A Professional Corporation.            This
 4          court's specific order was that:           "Plaintiffs shall receive
 5          an attorneys' fee award of $471,056.64 plus post-judgment
 6          interest, and litigation costs for $100,000."            (Docket No.
 7          1087, 14:3-4.)          Due to ambiguities this court created, this
 8          court later clarified its order as follows:             "Since Mr.
 9          Padgett is the plaintiff in this action and the prevailing
10          party, the attorneys' fees are awarded to him, consistent
11          with Gilbrook."           (Docket No. 1108, 6:22-24.)   This order
12          also provides that the award will earn interest.            (Docket
13          No. 1087, 11:12-16.)
14                  b.    On June 14, 2019, this court entered an order
15          awarding attorney fees and costs to Mr. Padgett for the
16          legal services which were provided to him by McManis
17          Faulkner and by Hugo Torbet and for costs he incurred during
18          the times in which he was represented by McManis Faulkner
19          and in which he was in pro se.           This court's specific order
20          was that:        "Plaintiff shall be awarded attorney's fees for
21          the pre-trial services by the McManis Faulkner law firm in
22          the amount of $128,631.00 and for the post-trial services of
23          Mr. Torb[e]t, an amount of $23,125.00.           Plaintiff's total
24          award of attorney's fees is $148,756.00.           Plaintiff is
25          entitled to litigation costs in the amount of $4,048.22."
26          (Docket No. 1179, 13:10-13.)            This order also provides that
27          the award will earn interest.           (Id., 13:7-9 and 13:13-14.)
28          14.     On October 7, 2019, this court entered an order which

     Complaint on Domestic Money Judgment       4
        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 5 of 8



 1   contradicts its earlier order in Docket Item No. 1087.              This
 2   order is that:          "Having considered the fee agreement, this Court
 3   holds that the award of fees to counsel rather than to the
 4   plaintiff was justified.               Kallis and Bustamante's Attorneys' Fees
 5   and Costs Award is reinstated."              (Docket No. 1201, 6:23-7:1.)
 6          15.     On November 4, 2019, Mr. Padgett filed a timely notice
 7   of appeal from the order in Docket Item No. 1201.              The notice of
 8   appeal is Docket Item No. 1208.              The appellate case is Padgett v.
 9   Loventhal, United States Court of Appeal for the Ninth Circuit
10   Action No. 19-17268.
11          16.     Mr. Padgett also timely appealed from the order of June
12   14, 2019.       (Docket No. 1179.)         The notice of appeal is Docket
13   Item No. 1193.          The appellate case is Padgett v. Loventhal,
14   United States Court of Appeal for the Ninth Circuit Action No.
15   19-16383.
16          17.     On July 30, 2019, the United States Bankruptcy Court
17   for the Western District of Washington entered an order of the
18   sale of estate assets to Mr. Padgett in the case of In re: Law
19   Firm of Kallis & Associates PC, Action No. 18-13091.              (Docket No.
20   58 therein.)         By this order, Mr. Padgett was assigned, and became
21   the owner of, all rights, interests, and assets, if any, of the
22   Law Firm of Kallis & Associates PC in, and related to, the
23   underlying proceeding, including, but not limited to, this
24   court's orders, including, but not limited to, Docket Item Nos.
25   1087 and 1201.          (Id., 2:7-10.)
26          18.     On January 17, 2020, this court entered an order which
27   further disrupted the ordinary operations of the law.              In this
28   order, the court denied Mr. Padgett's ex parte application for an

     Complaint on Domestic Money Judgment         5
        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 6 of 8



 1   order requiring the clerk to renew his judgment pursuant to her
 2   ministerial duties which are spelled out in unambiguous statutory
 3   law.     (Docket No. 1234.)            More to the point, in this order, this
 4   court held, without having been asked for a ruling on the matter,
 5   without having jurisdiction, without affording the parties, or
 6   any of them, any due process of any kind, and in complete
 7   ignorance of the relevant law and evidence, that with respect to
 8   its recent interpretation of Docket Item No. 1087, as set forth
 9   in Docket Item No. 1201, the attorney fees and costs will be
10   divided between Mr. Padgett, as assignee of the Law Firm of
11   Kallis & Associates, and defendant Bustamante & Gagliasso A
12   Professional Corporation as follows:              That Mr. Padgett is
13   entitled to 37.3% of the attorney fee award; that defendant
14   Bustamante & Gagliasso A Professional Corporation is entitled to
15   62.3% of the attorney fee award; and that defendant Bustamante &
16   Gagliasso A Professional Corporation is entitled to the entire
17   amount of the cost award of $100,000.00.              (Docket No. 1234, 3:16-
18   4:5.)
19           19.    Defendant Bustamante & Gagliasso A Professional
20   Corporation is joined in this action as a necessary party, given
21   that this court has held that it is entitled to a portion of Mr.
22   Padgett's award for attorney fees and costs as order on March 31,
23   2015, in Docket Item No. 1087.              (See, Docket No. 1201.)
24           20.    Mr. Padgett will appeal the order contained in Docket
25   Item No. 1234.          He will amend this complaint to include the
26   appellate information after the Ninth Circuit processes the
27   notice of appeal.
28           21.    Mr. Padgett has demanded payment of the judgment as it

     Complaint on Domestic Money Judgment         6
        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 7 of 8



 1   currently stands, with the reservation that the proceedings in
 2   the United States Court of Appeals for the Ninth Circuit could
 3   change the amounts owed on the post-judgment orders.
 4          22.     Mr. Wright has failed to pay the judgment or any part
 5   thereof.
 6          23.     There is now due, owing, and unpaid on the judgment and
 7   post-judgment orders the sum of $736,861.86, together with
 8   interest on the damage awards at the legal rate, and interest on
 9   the post-judgment awards at the rates ordered by this court.       In
10   addition, the post-judgment attorney fee awards are subject to
11   modification, depending upon the rulings of the United States
12   Court of Appeals for the Ninth Circuit.
13          24.     Mr. Padgett is informed and believes, and thereon
14   alleges, that because the tort which resulted in Mr. Wright's
15   liability in Padgett v. City of Monte Sereno, et al., United
16   States District Court for the Northern District of California
17   Action No. 04-03946, was committed by Mr. Wright in the course
18   and scope of his employment and duties as an elected official of
19   defendant City of Monte Sereno, defendant City of Monte Sereno
20   has the duty to pay to Mr. Padgett all sums owed, with the
21   exception of the punitive damage award and the lawful interest
22   thereon.       As such, defendant City of Monte Sereno is joined
23   herein as a necessary party.
24          Wherefore, plaintiff Joseph Padgett prays judgment as
25   follows:
26          1.    For the sum of $736,861.86, together with interest
27   thereon as specified in the judgment and post-judgment orders and
28   as determined and calculated according to applicable law;

     Complaint on Domestic Money Judgment   7
        Case 5:20-cv-00802-NC Document 1 Filed 02/03/20 Page 8 of 8



 1          2. For costs of suit, including a reasonable attorney fee,
 2   if provided for in law;
 3          3.    For all other just relief; and
 4          4.    For an order staying this complaint on domestic money
 5   judgment until all appellate proceedings related to the post-
 6   judgment orders are completed and the post-judgment orders are
 7   final.
 8   Dated:      February 3, 2020
 9                                                      Respectfully submitted,
10                                                      s/ Hugo Torbet
11                                                      Attorney for Plaintiff
12                                          JURY TRIAL DEMAND
13          Plaintiff Joseph Padgett hereby demands trial by jury in
14   this matter to the full extent allowed by the law related to this
15   action.
16   Dated:      February 3, 2020
17                                                      Respectfully submitted,
18                                                      s/ Hugo Torbet
19                                                      Attorney for Plaintiff
20
21
22
23
24
25
26
27
28

     Complaint on Domestic Money Judgment           8
